Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
Claims 1, 4, 6-8, 11, 14, 15, and 17 have been amended.  Claims 1-2, 4-8, 11, 13-15, and 17 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
   Applicant's amendment to claim 11 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claim is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Korean Patent Application Publication, KR20170062198A, hereinafter, “Lee”) in view of Schulman et.al. (US Patent Application Publication, 20190114925, hereinafter, “Schulman”).
Regarding claim 1, Lee teaches:
An operation management method adapted to an operation management device (Lee: the drone control center 40 [i.e., operation management device] is a server connected to the network 40 and includes an authentication server 50 and a control server 60.  Figs. 1, 3 and ¶ [0017]) configured to manage an operation of a flight device (Lee: drone 10.  Fig. 1 and ¶ [0016]) which is configured to detect its position information and linked with a communication terminal over a wireless communication line using unlicensed bands (Lee: The mobile communication terminal 110 includes ... a Bluetooth module 116 that can remotely control the drone 10 through the Bluetooth network 36 [BT network, i.e., wireless communication line, uses unlicensed bands].  Fig. 1 and ¶ [0022]) different than a mobile telephone line using licensed bands (Lee: the network 30 may be configured as a long term evolution network (LTE network, Long term evolution network) [i.e., LTE network uses licensed bands] ... the user accesses the authentication server 50 and the control server 60 through the mobile communication terminal 110 and the client computer 120 connected to the network 30 ... The mobile communication terminal 110 is a smart phone (Smart phone: 112), a mobile phone such as a cellular phone.  Fig. 1 and ¶ [0022]) for a subscriber  having subscriber identification information (Lee: the user [i.e., subscriber] accesses the authentication server 50 through ... the mobile communication network 34 and registers user information [i.e., subscriber identification information] and drone information to be authenticated for the user and the drone 10 . (S100).  Figs. 1, 3, 4 and ¶ [0025]), the method comprising:
acquiring, from the communication terminal over the mobile telephone line different from the wireless communication line, flight application information including the subscriber identification information to identify the subscriber to the mobile telephone line, flight-device identification information to identify the flight device (Lee: the user [i.e., subscriber] accesses the authentication server 50 through ... the mobile communication network 34 [i.e., mobile telephone line] and registers user information [i.e., subscriber identification information] and drone information [i.e., flight-device information] to be authenticated for the user and the drone 10. (S100) [collectively, flight application information].  Figs. 1, 3, 4 and ¶ [0025]);
acquiring, from the communication terminal over the mobile telephone line, operation information including the subscriber identification information, the flight-device identification information, and position information of the flight device (Lee: When it is determined that the user and the drone 10 are authenticated, the control server 60 processes the location information of the drone 10 [i.e., position information of the flight device] and the mobile communication terminal 110 to determine whether it is a flight safety zone (S118).  Figs. 1, 3, 5 and ¶ [0026]), which the communication terminal acquires from the flight device during flight over the wireless communication line different from the mobile telephone line (Lee: The mobile communication terminal 110 includes ... a Bluetooth module 116 that can remotely control the drone 10 through the Bluetooth network 36 [i.e., communication terminal communicates with the flight device through the Bluetooth network, different from the mobile phone network 34 above].  Figs. 1, 2 and ¶ [0022]).
Although Lee teaches a drone control center including an authentication server and control server to authenticate a user and a drone,  Lee does not explicitly teach:
flight application information including ... a flight area for the flight device to fly which is defined by at least one of a flight-start position, a destination, or a flight route of the flight device;
performing an authentication as to whether the operation information complies with the flight application information upon determining whether the position information of the flight device be included in the flight area for the flight device covering the flight-start position of the flight device before flight or the flight route of the flight device during flight, thus implementing (i) or (ii),
(i) upon successful authentication, sending permit information to permit the flight of the flight device to the communication terminal,
(ii) upon failed authentication, sending error information to the communication terminal, thus displaying the error information on the communication terminal. 
However, in the same field of endeavor, Schulman teaches:
flight application information including ... a flight route of the flight device (Schulman: In some examples, the request may be provided through a mobile application. In some examples, the request may comprise an indication of a proposed flight path [i.e., flight route] of the UAV [unmanned aerial vehicle; i.e., flight device]. In some examples, the request may comprise an indication of a proposed flight area of the UAV for releasing a flight-restriction region [i.e., part of flight route].  Figs. 1, 9 and ¶ [0188]);
performing an authentication as to whether the operation information complies with the flight application information upon determining whether the position information of the flight device be included in the flight area for the flight device covering the flight-start position of the flight device before flight or the flight route of the flight device during flight (Schulman: In some examples, an assessment may be made as to whether a location of the UAV [i.e., position information] falls within a flight-restriction region. The assessment of the location of the UAV may occur in real time. The assessment of the location of the UAV may occur prior to granting or denying permission for the UAV to fly within the flight-restriction zone [part of proposed flight route above].  Figs. 1, 9 and ¶ [0187]), thus implementing (i),
(i) upon successful authentication, sending permit information to permit the flight of the flight device to the communication terminal (Schulman: the flight restriction release system 100 may include a flight controller 130 that communicates with the mobile terminal 120 to verify that a UAV may be released from a flight-restriction region. In particular, the flight controller [i.e., communication terminal] may receive a license from the mobile terminal. The license may be used to verify that the UAV is allowed to fly in the flight-restriction region.  Figs. 1, 9 and ¶ [0115]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by Schulman above in order to automate approval of regulated flight based on confirmation of an identity of a user and/or a UAV. (Schulman, ¶ [0184]).

Regarding claim 4, Lee-Schulman discloses on the features with respect to claim 1 as outlined above.
Schulman further teaches:
transmitting permit information to permit the flight of the flight device due to a success of authentication toward the communication terminal (Schulman: the flight restriction release system 100 may include a flight controller 130 that communicates with the mobile terminal 120 to verify that a UAV may be released from a flight-restriction region. In particular, the flight controller [i.e., communication terminal] may receive a license [i.e., permit] from the mobile terminal. The license may be used to verify that the UAV is allowed to fly in the flight-restriction region.  Figs. 1, 9 and ¶ [0115]).
The rationale and motivation for adding this teaching of Schulman is the same as the rationale and motivation for Claim 1.  

Regarding claim 7, Lee-Schulman discloses on the features with respect to claim 1 as outlined above.
Lee further teaches:
wherein the communication terminal is configured to acquire the position information of the flight device, over the wireless communication line (Lee: The mobile communication terminal 110 includes ... a Bluetooth module 116 that can remotely control the drone 10 through the Bluetooth network 36 [i.e., communication terminal communicates with the flight device through the Bluetooth network, different from the mobile phone network 34 above].  Figs. 1, 2 and ¶ [0022]), while the operation management device is configured to acquire the position information of the flight device from the communication terminal over the mobile telephone line (Lee: When it is determined that the user and the drone 10 are authenticated, the control server 60 processes the location information of the drone 10 [i.e., position information of the flight device] and the mobile communication terminal 110 to determine whether it is a flight safety zone (S118) ... The mobile communication terminal 110 is a smart phone (Smart phone: 112), a mobile phone such as a cellular phone.  Figs. 1, 3, 5 and ¶ [0026, 0022]).

Regarding claim 8, Lee-Schulman discloses on the features with respect to claim 1 as outlined above.
Schulman further teaches:
wherein when the operation management device is adapted to a plurality of flight devices, the operation management device is configured to acquire the position information, representing the position for each flight device among the plurality of flight devices, from each of the plurality of flight devices in association with its subscriber identification information, and wherein the operation management device is configured to acquire the flight-device identification information for each flight device among the plurality of flight devices in association with its subscriber identification information (Schulman: In some embodiments, the granting or denying permission for the UAV to fly within the flight-restriction region occurs subsequent to authenticating an identity of the UAV or the user. In some embodiments, the UAV identification information comprises a UAV identifier that uniquely identifies the UAV from other UAVs, a user identifier that uniquely identifies the user from other users, information about a model, manufacturer, or performance characteristics of the UAV a serial number of the UAV, information about a user's name, address, phone number, information about a level of training for UAV flight of the user, or certifications or licenses for UAV flight held by the user, or financial information for the user.  ¶ [0049]).
The rationale and motivation for adding this teaching of Schulman is the same as the rationale and motivation for Claim 1.  

Regarding claim 13, Lee-Schulman discloses on the features with respect to claim 1 as outlined above.
Lee further teaches:
wherein the wireless communication line uses Wi-Fi or Bluetooth (Lee: The mobile communication terminal 110 includes ... a Bluetooth module 116 that can remotely control the drone 10 through the Bluetooth network 36.  Fig. 1 and ¶ [0022]).

Regarding claim 14, Lee-Schulman discloses on the features with respect to claim 1 as outlined above.
Lee further teaches:
wherein the processor is further configured to transmit an authentication result to the communication terminal over the mobile telephone line (Lee: When it is determined that the drone 10 [i.e., flight device] and the mobile communication terminal 110 are located in the flight safety zone, the control server 60 transmits a flight approval code [i.e., permit information] to the mobile communication terminal 110 (S120).  Figs. 1, 3, 5 and ¶ [0026]).

Regarding claim 11, Lee teaches:
An operation management device (Lee: the drone control center 40 [i.e., operation management device] is a server connected to the network 40 and includes an authentication server 50 and a control server 60.  Figs. 1, 3 and ¶ [0017]) configured to manage an operation of a flight device (Lee: drone 10.  Fig. 1 and ¶ [0016]) which is configured to detect its position information and linked with a communication terminal over a wireless communication line using unlicensed bands (Lee: The mobile communication terminal 110 includes ... a Bluetooth module 116 that can remotely control the drone 10 through the Bluetooth network 36 [BT network, i.e., wireless communication line, uses unlicensed bands].  Fig. 1 and ¶ [0022]) different than a mobile telephone line using licensed bands (Lee: the network 30 may be configured as a long term evolution network (LTE network, Long term evolution network) [i.e., LTE network uses licensed bands] ... the user accesses the authentication server 50 and the control server 60 through the mobile communication terminal 110 and the client computer 120 connected to the network 30 ... The mobile communication terminal 110 is a smart phone (Smart phone: 112), a mobile phone such as a cellular phone.  Fig. 1 and ¶ [0022]) for a subscriber having subscriber identification information (Lee: the user [i.e., subscriber] accesses the authentication server 50 through ... the mobile communication network 34 and registers user information [i.e., subscriber identification information] and drone information to be authenticated for the user and the drone 10 . (S100).  Figs. 1, 3, 4 and ¶ [0025]), the operation management device comprising memory configured to store instructions and a processor configured to execute the instructions to Lee: The drone flight reservation processing unit 120 processes a drone flight reservation approval.  Fig. 3 and ¶ [0056]):
acquire from the communication terminal over the mobile telephone line, flight application information including the subscriber identification information to identify the subscriber to the mobile telephone line, flight-device identification information to identify the flight device (Lee: the user [i.e., subscriber] accesses the authentication server 50 through ... the mobile communication network 34 [i.e., mobile telephone line] and registers user information [i.e., subscriber identification information] and drone information [i.e., flight-device information] to be authenticated for the user and the drone 10. (S100) [collectively, flight application information].  Figs. 1, 3, 4 and ¶ [0025]);
acquire from the communication terminal over the mobile telephone, operation information including the subscriber identification information, the flight-device identification information, and the position information of the flight device (Lee: When it is determined that the user and the drone 10 are authenticated, the control server 60 processes the location information of the drone 10 [i.e., position information of the flight device] and the mobile communication terminal 110 to determine whether it is a flight safety zone (S118).  Figs. 1, 3, 5 and ¶ [0026]), which the communication terminal acquires from the flight device during flight over the wireless communication line different from the mobile telephone line (Lee: The mobile communication terminal 110 includes ... a Bluetooth module 116 that can remotely control the drone 10 through the Bluetooth network 36 [i.e., communication terminal communicates with the flight device through the Bluetooth network, different from the mobile phone network 34 above].  Figs. 1, 2 and ¶ [0022]).
Although Lee teaches a drone control center including an authentication server and control server to authenticate a user and a drone,  Lee does not explicitly teach:
application information including ... a flight area for the flight device to fly which is defined by at least one of a flight-start position, a destination, or a flight route of the flight device;
perform an authentication as to whether the operation information complies with the flight application information upon determining whether the position information of the flight device be included in the flight area for the flight device covering the flight-start position of the flight device before flight or the flight route of the flight during flight, thus implementing (i) or (ii),
(i) upon successful authentication, sending permit information to permit the flight of the flight device to the communication terminal,
(ii) upon failed authentication, sending error information to the communication terminal, thus displaying the error information on the communication terminal. 
However, in the same field of endeavor, Schulman teaches:
application information including ... a flight route of the flight device (Schulman: In some examples, the request may be provided through a mobile application. In some examples, the request may comprise an indication of a proposed flight path [i.e., flight route] of the UAV [unmanned aerial vehicle; i.e., flight device]. In some examples, the request may comprise an indication of a proposed flight area of the UAV for releasing a flight-restriction region [i.e., part of flight route].  Figs. 1, 9 and ¶ [0188]);
perform an authentication as to whether the operation information complies with the flight application information upon determining whether the position information of the flight device be included in the flight area for the flight device covering the flight-start position of the flight device before flight or the flight route of the flight during flight (Schulman: In some examples, an assessment may be made as to whether a location of the UAV [i.e., position information] falls within a flight-restriction region. The assessment of the location of the UAV may occur in real time. The assessment of the location of the UAV may occur prior to granting or denying permission for the UAV to fly within the flight-restriction zone [part of proposed flight route above].  Figs. 1, 9 and ¶ [0187]), thus implementing (i),
(i) upon successful authentication, sending permit information to permit the flight of the flight device to the communication terminal (Schulman: the flight restriction release system 100 may include a flight controller 130 that communicates with the mobile terminal 120 to verify that a UAV may be released from a flight-restriction region. In particular, the flight controller [i.e., communication terminal] may receive a license from the mobile terminal. The license may be used to verify that the UAV is allowed to fly in the flight-restriction region.  Figs. 1, 9 and ¶ [0115]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by Schulman above in order to automate approval of regulated flight based on confirmation of an identity of a user and/or a UAV. (Schulman, ¶ [0184]).

Claims 2, 5, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Schulman in view of Suzuki et.al. (US Patent Application Publication, 2018/0141676, hereinafter, “Suzuki”).
Regarding claim 2, Lee-Schulman discloses on the features with respect to claim 1 as outlined above.
Lee-Schulman does not explicitly teach:
storing, the flight application information representing a flight application of the flight device on a storage before acquiring the subscriber identification information, the position information, and the flight-device identification information from the communication terminal, wherein the flight application information includes information indicating a flight date and time in association with the flight area of the flight device. 
However, in the same field of endeavor, Suzuki teaches:
storing, the flight application information representing a flight application of the flight device on a storage before acquiring the subscriber identification information (Suzuki: The management server 11 [i.e., operation management device] includes ... a route information storage unit 31 which stores the registered route information [i.e., flight application information] where an autonomous flight schedule [i.e., flight application] has been registered in association with the identification information about the operator [i.e., subscriber identification information].  Fig. 3 and ¶ [0044]), the position information, and the flight-device identification information from the communication terminal, wherein the flight application information includes information indicating a flight date and time in association with the flight area of the flight device (Suzuki: The route information has information regarding an autonomous flight, for example, a date and time when the autonomous flight is to be performed, a flight altitude at the time of flight, a starting point, a target point, and a relay point from the starting point to the target point.  Fig. 3 and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Schulman to include the features as taught by Suzuki above in order to perform control as to whether to enable or disable a flight of a flying object based on authentication. (Suzuki, ¶ [0001]).

Regarding claim 5, Lee-Schulman discloses on the features with respect to claim 1 as outlined above.
Lee-Schulman does not explicitly teach:
transmitting the subscriber identification information acquired from the communication terminal to a management apparatus managed by a common carrier operating communication over the mobile telephone line; and 
acquiring, by the operation management device, information relating to the subscriber having the subscriber identification information from the management apparatus. 
However, in the same field of endeavor, Suzuki teaches:
transmitting the subscriber identification information acquired from the communication terminal to a management apparatus managed by a common carrier operating communication over the mobile telephone line (Suzuki: the identification information about the operator is read from the authentication device 10 by the portable terminal including an IC and an IC reader for non-contact communication, and an application for flight permission for the flying object 1 is made from this portable terminal to the authentication server 11 [i.e., management apparatus].  Figs. 1, 3 and ¶ [0043]); and 
acquiring, by the operation management device, information relating to the subscriber having the subscriber identification information from the management apparatus (Suzuki: Thus, the identification information about the operator and flight permission information (the result of flight enabled/disabled authentication) can be acquired in association with each other. These identification information and permission information can be inputted from the IC of the portable terminal or the like via the authentication accepting means 22.  Figs. 1, 3 and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Schulman to include the features as taught by Suzuki above in order to perform control as to whether to enable or disable a flight of a flying object based on authentication. (Suzuki, ¶ [0001]).

Regarding claim 15, Lee-Schulman discloses on the features with respect to claim 11 as outlined above.
Lee-Schulman does not explicitly teach:
the processor is further configured to store on a storage the flight application information representing a flight application of the flight device before acquiring the subscriber identification information, the position information, and the flight-device identification information from the communication terminal, wherein the flight application information includes information indicating a flight date and time in association with the flight area of the flight device. 
However, in the same field of endeavor, Suzuki teaches:
the processor is further configured to store on a storage the flight application information representing a flight application of the flight device before acquiring the subscriber identification information (Suzuki: The management server 11 [i.e., operation management device] includes ... a route information storage unit 31 which stores the registered route information [i.e., flight application information] where an autonomous flight schedule [i.e., flight application] has been registered in association with the identification information about the operator [i.e., subscriber identification information].  Fig. 3 and ¶ [0044]), the position information, and the flight-device identification information from the communication terminal, wherein the flight application information includes information indicating a flight date and time in association with the flight area of the flight device (Suzuki: The route information has information regarding an autonomous flight, for example, a date and time when the autonomous flight is to be performed, a flight altitude at the time of flight, a starting point, a target point, and a relay point from the starting point to the target point.  Fig. 3 and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Schulman to include the features as taught by Suzuki above in order to perform control as to whether to enable or disable a flight of a flying object based on authentication. (Suzuki, ¶ [0001]).

Regarding claim 17, Lee-Schulman-Suzuki discloses on the features with respect to claim 15 as outlined above.
Schulman further teaches:
wherein the processor is further configured to output permit information to permit the flight of the flight device due to a success of authentication toward the communication terminal (Schulman: the flight restriction release system 100 may include a flight controller 130 that communicates with the mobile terminal 120 to verify that a UAV may be released from a flight-restriction region. In particular, the flight controller [i.e., communication terminal] may receive a license [i.e., permit] from the mobile terminal. The license may be used to verify that the UAV is allowed to fly in the flight-restriction region.  Figs. 1, 9 and ¶ [0115]).
The rationale and motivation for adding this teaching of Schulman is the same as the rationale and motivation for Claim 11.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Schulman-Suzuki in view of Tak (WIPO (PCT) Patent Application Publication, WO2018199361A1, hereinafter, “Tak”).
Regarding claim 6, Lee-Schulman-Suzuki discloses on the features with respect to claim 1 as outlined above.
Lee-Schulman-Suzuki does not explicitly teach:
transmitting the flight application information corresponding to the subscriber identification information from the management apparatus to a charging management apparatus managed by an insurance company; and
transmitting a charging request from the charging management apparatus to the management apparatus to charge the subscriber having the subscriber identification for a premium of an insurance contact relating to the flight device. 
However, in the same field of endeavor, Tak teaches:
transmitting the flight application information corresponding to the subscriber identification information from the management apparatus to a charging management apparatus managed by an insurance company (Tak: The insurance company server 700 shown in FIG. 6 receives the drone flight insurance contract request from the user's mobile communication terminal 200.  Fig. 6 and ¶ [0105]); and
transmitting a charging request from the charging management apparatus to the management apparatus to charge the subscriber having the subscriber identification for a premium of an insurance contact relating to the flight device (Tak: processes the drone flight insurance contract approval, and generates an electronic drone flight insurance policy for the user's mobile communication It is transmitted to the terminal 200.  Fig. 6 and ¶ [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Schulman-Suzuki to include the features as taught by Tak above in order to promote safe operation of the drone through drone flight reservation control. (Tak, ¶ [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416